{¶ 27} I concur with the result reached in the majority's opinion. However, I write separately to further note that there is no evidence that the trustees have ever fully complied with the directives of the trust. The trust provides for "the employment of a recognized Horticulturist or Landscaping Firm or individual to oversee and direct the beautification by planting, trimming and cultivation of trees, shrubbery and flowers and landscaping * * * and also the upkeep, care and maintenance and beautification of the mausoleum * * *." See Item 28 of the *Page 115 
will. The expenditure of less than $20,000 over a period of 35 years suggests that the trustees have not recognized the requirement that persons or firms be employed for landscaping and planting. The evidence suggests that any action by the trustees has been limited to maintenance. I would find the lack of evidence of the hiring of a landscaper or horticulturist sufficient cause, in and of itself, to reverse the decision of the trial court.